Harrington, Justice,
dissented.—The principle of the cases on this subject, is, that any promise of favor held out to a person, which might influence him to suppose it would be better for him to confess the crime, will exclude such confession from being given in evidence; for the danger is that this hope, thus held out to an agitated mind, might possibly induce an untrue confession of guilt. (2 Russ. Cr. 826; Swift’s Ev. 131-2.) Mere persuasions, therefore, to confession, or indeed, urgent solicitations, will not exclude the confession, unless a prospect is presented to the mind of the accused, of advantage or benefit to be derived from the confession. The question is not whether what was said to the prisoner induced the confession, (for that would exclude every confession that was asked for;) but whether what was said to the prisoner induced the belief that a confession of guilt, would place him in a better condition than he was before confession; which would be holding out to him a real benefit. (2 Russ. Cr. 845-6.) All of the cases cited may be tested by this rule; and then we are only to inquire, not whether the remarks of Mrs. Fisher to the prisoner induced her to confess, but whether those remarks held out to her the prospect, or idea, that she would be in a better condition if she did confess, and thus presented a real inducement to the confession of a falsehood. (Rex vs. Shepherd, 7 C. & P. 579; *566Archb. 110; Rex vs. Thomas, Ibid 345; 2 Russ. on Cr. 845; Rex vs. Court, Ibid 486, 846.) Apply to this rule the inducements held out by Mrs. Fisher. Were they calculated to impress the mind of the prisoner with a belief that it would be better for her to confess? Was any favor to be granted upon the confession, that would be withheld without it? Could the defendant have supposed that her situation would in .any respect be bettered by making the confession? Mrs. Fisher says to her, “ Elizabeth, the suspicion is general against you, and you had as well tell all about it; the impression will be no greater.” Was there anything in this to make the prisoner believe she would be benefited by a confession? much less was there anything to prompt her to confess what was not true, in hopes of a benefit held out. The suspicion was strong against her; and whether she confessed or not, she was told it would be the same thing. - Just so of the declaration made by Mrs. Fisher, that, “ she did not expect to do anything with her; she was going to send, her home.” Not if she would tell, she did not expect to do anything.with her; but whether she told or not, she should be sent away. What possible operation this could have had on the mind of the prisoner to induce her to believe it would be better for her to confess her guilt, as placing her in a better condition, I cannot perceive; and I do not think there- is anything in it which ought to exclude this confession.
Gilpin, att’y. gen’l. for the State.
Smithers, for the defendant.
Confession ruled out, and the prisoner was acquitted.